 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   NATHANIEL MCKINNON, et al.,                         Case No. 1:18-cv-01124-LJO-SAB

12                   Plaintiffs,                         ORDER DIRECTING OFFICE OF THE
                                                         CLERK TO TERMINATE ATTORNEY
13           v.                                          DONALD PAUL BIRD II

14   CITY OF MERCED,                                     (ECF No. 29)

15                   Defendant.

16

17          On May 22, 2019, attorneys for Plaintiffs filed a notice informing the Court that attorney

18 Donald Paul Bird, II, no longer represents Plaintiffs in this matter. Accordingly, the Office of

19 the Clerk is directed to terminate attorney Donald Paul Bird, II, as an attorney in this matter.
20
     IT IS SO ORDERED.
21

22 Dated:      May 31, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                     1
